Citation Nr: 1233323	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-18 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for disabilities of the left leg and left arm, to include as secondary to a service-connected disability.  

2.  Entitlement to a disability rating in excess of 20 percent prior to October 13, 2009, for lumbar paravertebral myositis.  

3.  Entitlement to a disability rating in excess of 40 percent effective October 13, 2009, for lumbar paravertebral myositis.  

4.  Entitlement to additional compensation under 38 C.F.R. § 4.29 for a service-connected disability requiring hospital treatment or observation.  

5.  Entitlement to additional compensation under 38 C.F.R. § 4.30 for convalescence purposes.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2003 and December 2009 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to an increased rating for a low back disability was previously presented to the Board in April 2005, at which time it was remanded by the Board for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of this appeal, the Veteran has been granted an increased rating, to 40 percent, for his service-connected lumbar paravertebral myositis. Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  Additionally, because this award was only made effective from October 13, 2009, the issue on appeal has been recharacterized as shown on the first page of this decision.  

The issues of entitlement to increased ratings for lumbar paravertebral myositis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence has not been presented establishing onset of a disorder of the left upper or lower extremities during service or within a year thereafter, or as due to or aggravated by a service-connected disability.

2.  The Veteran's lumbar paravertebral myositis has not required hospitalization in excess of 21 days during the pendency of this appeal.  

3.  The Veteran's lumbar paravertebral myositis has not required surgery or resulted in immobilization during the pendency of this appeal.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a disorder of the left upper or lower extremities, to include as secondary to a service-connected disability, has not been established.  38 U.S.C.A. §§ 1111, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

2.  The criteria for the award of a temporary total rating pursuant to 38 C.F.R. § 4.29 based on hospitalization in excess of 21 days have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.29 (2011). 

3.  The criteria for the award of a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence purposes have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for disabilities of the left upper and lower extremities.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as arthritis or organic diseases of the nervous system, which manifest to a compensable degree within a defined period following service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Finally, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

As an initial matter, the Board must consider entitlement to service connection on a direct basis.  VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the Veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  In the present case, however, the Veteran does not contend, and the evidence does not establish, onset of a disability of the left extremities during service.  His service treatment records are negative for any diagnosis of or treatment for a disability of either the left arm or leg, and a May 1979 service separation examination was negative for any musculoskeletal or neurological abnormalities of the upper or lower extremities.  Moreover, the Veteran did not report or seek treatment for disabilities of the left arm or leg until many years after service.  Thus, the Board finds that service connection is not warranted on a direct basis for disabilities of the upper or lower extremities as having been incurred in service or within a year thereafter.  

Rather, the Veteran contends that his disabilities of the extremities are the result of his service-connected low back disability, lumbar paravertebral myositis.  These disabilities, by his account, are characterized by loss of strength and sensation in the left arm and leg.  As noted above, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

The Board notes that multiple VA medical examinations, including those conducted in December 2003, June 2008, and October 2009, found no disorders of the left upper or lower extremities.  The October 2009 examination report indicated motor strength of 5/5 in the lower extremities, and a sensory evaluation was within normal limits.  Reflexes were also 2+ and symmetrical, and Lesegue's sign was negative, providing evidence against this claim.  

On VA neurological examination in July 2010, the Veteran reported weakness in the left lower extremity.  He stated this weakness has resulted in falls recently.  On physical examination his reflexes were 2+ at the ankles and knees bilaterally.  Sensory examination was also within normal limits, with the exception of some diminished sensation involving the left peroneal nerve, which exhibited a mild neuropathy.  This finding was confirmed by a June 2010 EMG study.  Range of motion in the lower extremities was within normal limits.  After examining the Veteran and reviewing the claims file, the examiner confirmed mild left peroneal neuropathy.  The examiner did not, however, find that this disorder was caused by the Veteran's service-connected lumbar paravertebral myositis.  This was because the left peroneal nerve disease process was usually the result of trauma to the lower extremity, and was unrelated to any disorder of the lumbosacral spine.  Specifically, lumbar myositis is characterized by pain and inflammation of the muscle and soft tissue of the lumbar area.  In contrast, peroneal nerve dysfunction is characterized by damage to the peroneal nerve, usually resulting from trauma to the knee, fracture of the fibula, or related injury to the lower extremity.  The examiner could also find no electrodiagnostic or other clinical evidence of peripheral neuropathy.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a disability of the left upper and lower extremities.  Specifically, the competent evidence of record does not indicate that the Veteran's service-connected lumbar paravertebral myositis either caused or aggravated disabilities of the left upper or lower extremities.  VA examinations in December 2003, June 2008, and October 2009 found no disability of the left upper or lower extremities, and a July 2010 VA examination found only a left lower extremity disorder, dysfunction of the left peroneal nerve.  The examiner specifically stated he could find no electrodiagnostic or other clinical evidence of peripheral neuropathy.  Regarding the confirmed diagnosis of left peroneal nerve dysfunction, the examiner concluded this disorder was unrelated to the Veteran's lumbar paravertebral myositis, as the latter was muscular in nature, not neurological.  In the absence of any competent evidence to the contrary, service connection for a disability of the left upper or lower extremities must be denied.  

The Veteran has himself alleged on several occasions that he has disorders of the left upper and lower extremities as the result of his service-connected lumbar paravertebral myositis.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Neurological disorders are, however, complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

In conclusion, entitlement to service connection for disorders of the upper and lower extremities must be denied.  The Veteran has not presented competent evidence either of onset of such disorders during service or within a year thereafter, or as due to or aggravated by a service-connected disability.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
38 C.F.R. § 4.29

The Veteran seeks a temporary total rating under 38 C.F.R. § 4.29 for a period of medical treatment between February and April 2009.  A temporary total disability rating will be assigned pursuant to 38 C.F.R. § 4.29 when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  

In the present case, the Veteran has been granted service connection for lumbar paravertebral myositis.  Private treatment records demonstrating that following an aggravation of his service-connected low back disability, he was ordered to bed rest from February 9, 2009, to April 7, 2009.  He was also afforded physical therapy during this time.  On this basis the Veteran claims 38 C.F.R. § 4.29 benefits.  

Further review of the record does not indicate that the Veteran was hospitalized at a VA or private medical facility during this period; rather, he was under the care of a physician, with bed rest recommended and a course of physical therapy.  As such, a temporary total rating is not warranted, as the requirements of such an award have not been met.  The Veteran has not required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  Thus, his claim for 38 C.F.R. § 4.29 benefits must be denied.  Insomuch as the Veteran contends he was hospitalized from February to April 2009 due to his service-connected low back disability, the Board does not find these assertions to be credible, as the remainder of the record suggests he was merely receiving outpatient treatment during this period.  

In conclusion, the preponderance of the evidence is against the award of a temporary total rating pursuant to 38 C.F.R. § 4.29 due to hospitalization for treatment of a service-connected disability, as such hospitalization has not been demonstrated within the record during the pendency of this appeal.  As a preponderance of the evidence is against the award of a temporary total rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

38 C.F.R. § 4.30

The Veteran seeks a temporary total rating pursuant to 38 C.F.R. § 4.30 following treatment of his service-connected lumbar paravertebral myositis.  A temporary total rating will be also assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  

In the present case, the Veteran has been granted service connection for lumbar paravertebral myositis.  In support of his claim, the Veteran has submitted private treatment records demonstrating that following an aggravation of his service-connected low back disability, he was ordered to bed rest from February 9, 2009, to April 7, 2009.  He was also afforded physical therapy during this time.  On this basis the Veteran claims 38 C.F.R. § 4.30 benefits.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of 38 C.F.R. § 4.30 benefits.  Simply stated, the requirements of 38 C.F.R. § 4.30 are not met at this time.  The record does not indicate the Veteran underwent, following his February 2009 low back aggravation, either surgery or therapeutic immobilization of the spine, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.  38 C.F.R. § 4.30(a)(1)-(3).  While the Veteran was told to rest his low back from February to April 2009, there is no indication within the record that he was either afforded surgery or had the low back immobilized at that time, or at any other time during the pendency of this appeal.  Additional private treatment records indicate he was afforded physical therapy during this time, suggesting the Veteran was not immobilized.  Insomuch as the Veteran contends he was immobilized from February to April 2009 due to his service-connected low back disability, the Board does not find these assertions to be credible, as the remainder of the record suggests he had mobility during this period.  Several examinations provide highly probative evidence against this contention, undermining the Veteran's claim.    

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In June 2007, June 2008, March 2009, April 2009, June 2009, and June 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, these letters provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was also issued prior to the adverse determinations on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded a VA medical examination in July 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  Regarding the claims of entitlement to compensation pursuant to 38 C.F.R. §§ 4.29 and 4.30, the Board finds VA medical examinations or opinions are not required to adjudicate these claims, and the Veteran does not contend otherwise.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  



ORDER

Entitlement to service connection for disabilities of the left upper and lower extremities, to include as secondary to a service-connected disability, is denied.  

Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29 for hospitalization purposes is denied.  

Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence purposes is denied.  


REMAND

The Veteran seeks an increased rating for his service-connected lumbar paravertebral myositis.  He was most recently afforded a VA examination of this disability in October 2009.  Since then, he has stated that this disability has increased in severity.  In support of his contention, he has submitted private treatment records which indicate he underwent a course of physical therapy in August 2010.  In an August 2010 VA Form 9, the Veteran also made reference to a period of private medical care for his low back ending in approximately March 2010.  He stated that during this period, he experienced an increased number of incapacitating episodes of low back pain.  

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Because the Veteran contends his low back disability has worsened since his most recent VA medical examination of the low back in October 2009, and has submitted private medical evidence in support of that claim, remand is required to afford the Veteran a new VA medical examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the names, addresses, and, if applicable, proper authorizations for any private or VA medical care providers who have treated his low back disability.  For any such source identified by the Veteran and not yet obtained by VA, contact that medical care provider and request the cited pertinent medical records.  Any negative reply must be documented for the record.  

2.  Schedule the Veteran for a VA examination to determine the current level of impairment of the service-connected thoracolumbar spine disability.  Any tests deemed necessary should be conducted, any necessary consultations should be completed, and all clinical findings should be reported in detail.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  The examiner is asked to describe the range of motion of the thoracolumbar spine, including any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination or pain on movement.  Any additional functional loss should be expressed in terms of additional limitation of motion, if possible.  Indications of exaggeration should be noted.    

The examiner should also indicate whether the Veteran experiences any neurological impairment, to include problems with bowel or bladder, resulting from his thoracolumbar spine disability.  If such neurological impairment exists, the nature and severity of it should be described in detail.  The examiner must also not the presence, length, and severity of any incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


